Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160995(67)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                    SC: 160995                                          Justices

  v                                                                 COA: 340991
                                                                    Wayne CC: 15-001476-FC
  DEREK JAMES SMITH,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the stipulated motion of the parties to extend the time
  period for defendant-appellee to file his answer to the application for leave to appeal is
  GRANTED. The answer will be accepted as timely filed if submitted on or before April
  10, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 23, 2020

                                                                               Clerk